Citation Nr: 1020218	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
lumbosacral strain with degenerative changes, and if so, 
entitlement to service connection for lumbosacral strain with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & J.K.




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in January 2010 by the 
undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  The claim for service connection for lumbosacral strain 
with degenerative changes was originally denied by the RO in 
February 1974 and confirmed in February 1984; the Veteran was 
notified in writing of the decisions, but he did not initiate 
an appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's back disorder, 
received since the February 1984 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  Lumbosacral strain with degenerative changes is causally 
or etiologically related to an injury sustained during 
service.


CONCLUSIONS OF LAW

1.  The RO's February 1974 and 1984 decisions that denied 
service connection for low back disability are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the February 1984 rating decision 
is new and material, and the Veteran's claim for service 
connection for lumbosacral strain with degenerative changes 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009). 

3.  Service connection for lumbosacral strain with 
degenerative changes is established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Lumbosacral Strain 
with Degenerative Changes

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for a back disorder was first denied 
in a rating decision of February 1974.  Notice of the 
decision was sent the same month and the Veteran did not 
appeal the decision.  The claim was again denied in February 
1984.  The Veteran was notified of his right to appeal that 
decision in March 1984.  The Veteran did not file a timely 
appeal and subsequently, February 1984 rating decision became 
final when the Veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection 
for a back disorder may only be opened if new and material 
evidence is submitted.  

In this instance, since the February 1984 decision denied the 
claim on the basis that there was no evidence of continuity 
of symptoms since discharge resulting in a chronic 
disability, the Board finds that new and material evidence 
would consist of evidence of continuous treatment or symptoms 
since discharge from service.

Evidence received since the February 1984 rating decision 
consists of numerous records and documents.  Specifically, 
the Veteran has submitted VA outpatient records documenting 
complaints and treatment for low back pain.  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
lumbosacral strain with degenerative changes is reopened.

III.  Entitlement to Service Connection for Lumbosacral 
Strain with Degenerative Changes

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for 
lumbosacral strain with degenerative changes.  He asserts he 
injured his back during service and that he experienced pain 
during the remainder of his active service period as well as 
after discharge from service to current day.  The Veteran is 
a combat Veteran.

Service treatment records were reviewed.  The Veteran's 
entrance examination from June 1963 did not note any spine or 
musculoskeletal abnormalities.  During service, in May 1968, 
the Veteran reported that he bent over to tie his boots the 
previous day and when he came upright he experienced a sudden 
onset of pain L4 to L5 area.  The pain was aggravated most by 
flexion of the spine.  The lower extremities were 
asymptomatic.  Examination revealed no gross deformity, no 
vertebral tenderness, no visible or palpable muscle spasm and 
sciatic notches were non-tender.  The impression was an acute 
lumbar strain.  A DD Form 1380 from May 1968 noted that the 
Veteran had low back pain from jumping off the back of a 
truck.  The Veteran's discharge examination from March 1969 
did not note any musculoskeletal or spine abnormalities.

The Board notes that based on his DD-214, the Veteran is a 
combat Veteran.  By statute, when the record demonstrates 
that a Veteran engaged in combat with enemy forces, then VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 
1154(b).  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
Id.

Post-service treatment records were reviewed.  VA outpatient 
records indicate that in July 1979 the Veteran complained of 
low back pain since jumping off a truck in Vietnam.  
Examination revealed scoliosis of the back and the Veteran 
stood listing to the left.  There was tenderness over the 
left paralumbar muscles and the sacroiliac joint on the left.  
The impression was a probable chronic lumbosacral strain.  In 
May 2007, VA outpatient records indicate that the Veteran 
reported a long history of left lower back and hip pain, 
unrelated to any specific injury.  A magnetic resonance 
imaging (MRI) revealed mild to moderate multilevel and 
multifactorial spondylostenosis, shallow L5-S1 subligamentous 
disc protrusion without any compression fracture seen.  It 
was noted that the Veteran likely sustained a lumbar strain 
with moving boxes several weeks ago.  In May 2007, it was 
also noted that the Veteran had low back pain and radiating 
pain into his hip with a right leg length discrepancy.  In 
June 2007, a note was added indicating that that he did not 
suffer re-injury and was not moving boxes as erroneously 
written in the initial evaluation from May 2007.  The Veteran 
also noted that he originally injured his back during 
military service after jumping from a truck.  In June 2007, 
the Veteran sought treatment for continued back pain and 
stated he felt that he has had back pain off and on since 
service.  The physician indicated that the Veteran brought a 
report from service treatment records that indicated he 
injured his back by jumping from a truck.  The physician 
stated it was unclear if that incident was related to the 
current back problem but it was certainly a possibility.  In 
September 2009 the Veteran continued his complaints of 
progressive back pain and it was noted that his low back may 
be related to an injury in Vietnam.  

The Veteran was afforded a VA examination in June 2008.  The 
examiner stated that review of military records indicated the 
Veteran was seen for an acute low back strain in May 1968.  
Physical examination revealed an antalgic gait, left 
paraspinal tenderness, and no sensory loss to pinprick or 
fine touch of the lower extremities.  Range of motion was 35 
degrees of flexion with pain at 30 degrees.  The impression 
was lumbar disk disease.  The examiner opined that based on 
medical evidence the Veteran's current lumbar disk disease 
was not related to events that occurred in military service 
because the Veteran was not diagnosed with lumbar disk 
disease in service and he did not develop low back pain until 
three years after separation and he denied recurrent low back 
pain on his separation physical.

The Veteran has asserted that he currently experiences the 
same back pain and symptoms that he experienced during 
service.  The Veteran has testified and his sister has 
submitted statements reporting that the Veteran has 
experienced back pain since discharge from service.  See June 
2007 statement.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  The Veteran has also testified that he did not seek 
treatment directly after discharge from service as he was 
unaware at the time that he could be treated at the VA.  See 
BVA Hearing Transcript January 2010.

The Board finds the Veteran's assertions to be credible, as 
the medical evidence of record supports his statements.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Additionally, the Veteran is a combat Veteran.  As such, the 
benefit of the doubt will be given to the Veteran.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Additionally, the 2008 VA examination opinion is rejected as 
it failed to account for the Veteran's claims, made 
contemporaneously when seen in 1979, that he had hurt his 
back in service and that his back continued to trouble his 
since the initial injury.  

The Board finds the Veteran has a chronic disability that had 
its onset during service, and therefore is entitled to 
service connection.  If the claimed condition is noted during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology, service connection for the claimed condition 
may be established.  See Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Here, the Veteran asserts that he experienced 
back pain during service and that he continued to experience 
these symptoms after service.

Therefore, given the medical evidence and lay statements, the 
Board finds that the evidence demonstrates there has been a 
continuity of symptomatology such as to warrant entitlement 
to service connection, and the benefit of the doubt is 
resolved in the Veteran's favor.  

ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for lumbosacral 
strain with degenerative changes.

Entitlement to service connection for lumbosacral strain with 
degenerative changes is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


